Proceeding pursuant to CPLR article 78 to review a determination of respondent, dated September 2, 1977, which, after a hearing, revoked petitioner’s license to operate a nursing home. Determination confirmed and proceeding dismissed, on the merits, with costs. The issues sought to be raised herein have already been resolved in the cases of Matter of Springer v Whalen (68 AD2d 1011, mot for lv to app den 47 NY2d 710) and Matter of Yannett v Berman (65 AD2d 667). Titone, J. P., O’Connor, Gulotta and Margett, JJ., concur.